Citation Nr: 0913028	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-35 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension with 
coronary artery disease and peripheral vascular disease as 
secondary to service connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1964 to 
September 1970.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

Hypertension with coronary artery disease and peripheral 
vascular disease did not have their onset until many years 
after separation from active service, are not etiologically 
related to the Veteran's active service, and was not caused 
or aggravated by the Veteran's service connected diabetes 
mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for hypertension with 
coronary artery disease and peripheral vascular disease on a 
direct or secondary basis have not been met.  38 U.S.C.A. §§ 
1110, 1112, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R.  
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

Service treatment records are absent for any complaints of or 
treatment for high blood pressure, hypertension, or any other 
heart problems.  Indeed, a separation report of medical 
examination from September 1970 indicated a normal clinical 
evaluation of the Veteran's vascular system and heart, 
including thrust, size, rhythm, and sounds.

These service treatment records are strong evidence against 
the Veteran's claim as they tend to show that the Veteran did 
not have a heart or vascular disability in service.  The 
complete absence of any mention of any of the claimed 
disability during service or within one year of separation 
from service is evidence against a grant of service 
connection on a direct basis, including on a presumptive 
basis for chronic diseases.

Treatment reports from the Veteran's private doctor, Dr. 
"D.D.," from March 2005 to April 2005, indicated that the 
Veteran was diagnosed with Type II diabetes mellitus, 
hypertension, and coronary artery disease/peripheral vascular 
disease manifested by leg cramps.  These diagnoses came years 
after separation from service, weighing heavily against the 
Veteran's claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed.Cir. 2000) (holding that it was 
proper to consider the veteran's entire medical history in 
determining if service-connection is warranted, including a 
lengthy period of absence of complaints).

The Veteran was afforded a VA examination of his arteries and 
veins in August 2005.  There, the examiner indicated that the 
Veteran had hypertension, Type II diabetes mellitus, and 
myalgias in the lower extremities.  

As to the Veteran's hypertension, the examiner noted that the 
Veteran began smoking cigarettes in Vietnam and since that 
time, has continued to smoke cigarettes daily.  The examiner 
also noted that the Veteran has had hypertension for a number 
of years, well preceding the Veteran's diagnosis of coronary 
artery disease and diabetes mellitus.  This is evidence 
against the Veteran's claim for service connection on a 
secondary basis to diabetes mellitus since the Veteran's 
hypertension was diagnosed well before his diabetes mellitus 
diagnosis.

The August 2005 examiner also opined that the Veteran's 
diagnosed coronary artery disease was less likely as not 
secondary to diabetes mellitus.  The examiner gave a detailed 
rationale for his conclusion and noted that coronary artery 
disease was not secondary to diabetes mellitus because of the 
four-year earlier onset of the diagnosis of coronary artery 
disease, the Veteran's family history, cigarette usage, and 
pre-existing hypertension.  In addition, the examiner 
indicated that "there is no clinical evidence, by history, 
to suggest that there is any aggravation of the coronary 
artery disease by the emergence of his Diabetes Mellitus."  

With respect to the Veteran's peripheral vascular disease, 
the examiner indicated that upon physical examination, the 
Veteran had palpable dorsalis pedius, as well as posterior 
tibial pulses, bilaterally.  He had good capillary refill, on 
pressure, blanching, and revascularization of his nail beds 
of the toes.  The Veteran did not have any significant venous 
varicosity pattern of either leg.  Thus, the examiner 
concluded that "[i]n the absence of physical descriptors 
upon examination of peripheral vascular disease, and with a 
history not suggestive of intermittent cortication, it is 
less likely as not, that the Veteran's lower extremity 
complaints are related to Peripheral Vascular Disease, 
secondary to Diabetes Mellitus, type II."

Based on the above, the preponderance of the evidence of 
record is against a grant of service connection for 
hypertension with coronary artery disease and peripheral 
vascular disease as secondary to service connected diabetes 
mellitus, type II., and his claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the bulk of the VCAA duty to notify was satisfied prior 
to the initial RO adjudication.  This was accomplished by way 
of a letter sent to the Veteran in May 2005 that fully 
addressed all three notice elements.  The letter was sent 
prior to the initial RO decision regarding the Veteran's 
claim for service connection for hypertension with coronary 
artery disease and peripheral vascular disease as secondary 
to service connected diabetes mellitus, type II.  This letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.

The duty to notify, as to assignment of disability ratings 
and effective dates as addressed by Dingess, was not 
completely satisfied prior to the initial unfavorable 
decision on that claim by the RO.  Although the Veteran was 
sent a notice letter in March 2006, which addressed the 
requirements in Dingess, there was no readjudication of the 
claim following the notice letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  Thus, the notice 
defect remains.

However, since this decision affirms the RO's denial of 
service connection for hypertension with coronary artery 
disease and peripheral vascular disease as secondary to 
service connected diabetes mellitus, type II, the Veteran is 
not prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claim for service 
connection at issue on this appeal, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records and private medical records from Dr. D.D.  An 
appropriate VA examination was afforded the Veteran in August 
2005.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


